              Case 4:20-cv-04012-KAW Document 55 Filed 06/11/21 Page 1 of 1




1
                                  UNITED STATES DISTRICT COURT FOR THE
2
                                    NORTHERN DISTRICT OF CALIFORNIA
3

4                                            OAKLAND DIVISION

5
      AFRICAN AMERICAN TOBACCO CONTROL
6     LEADERSHIP COUNCIL, ACTION ON                          Case No. 4:20-cv-4012-KAW
      SMOKING AND HEALTH, AMERICAN
7     MEDICAL ASSOCIATION, AND NATIONAL
      MEDICAL ASSOCIATION,
8

9                   Plaintiffs,
                                                             [PROPOSED] ORDER GRANTING
10           v.                                              STIPULATED MOTION TO EXTEND
                                                             REPLY DEADLINE BY ONE DAY
11    U.S. DEPARTMENT OF HEALTH AND
      HUMAN SERVICE, XAVIER BECERRA, in his
12    official capacity as Secretary of the U.S.
      Department of Health and Human Services; U.S.
13    FOOD AND DRUG ADMINISTRATION; JANET
      WOODCOCK, in her official capacity as Acting
14    Commissioner of Food and Drugs; CENTER FOR
15    TOBACCO PRODUCTS; MITCH ZELLER in his
      official capacity as the Director for the Center for
16    Tobacco Products.

17                  Defendants.
18

19
                  Upon consideration of the Stipulated Motion for to Extend Reply Deadline by One Day
20
     and for good cause shown,
21
                  IT IS ORDERED that the Stipulated Motion is GRANTED. The Defendants’ Reply in
22
     Support of Its’ Second Motion to Dismiss will be due on Thursday, July 1, 2021.
23

24
     Dated: _______________
             June 11, 2021                               _________ _______________
25                                                       KANDIS A. WESTMORE
                                                         United States Magistrate Judge
26

27

28 [P ROPOSED] ORDER STIPULATED MOTION TO EXTEND REPLY DEADLINE BY ONE DAY
   Case No. 4:20-cv-4012-KAW
                                               1
